Title: To George Washington from William Barton, 28 February 1797
From: Barton, William
To: Washington, George


                        
                            Sir, 
                            Arch-Street, No. 223 Feb. 28. 1797.
                        
                        
                        The near approach of the period of your leaving this city, suggests the
                            propriety of my making a request, previous to Your departure, which I hope You will find no
                            difficulty in granting—It is, Sir, that You will do me the favor of directing Your
                                Secretary to return to me sundry Testimonials in my behalf, which I
                            deposited in your hands, soon after the Commencement of the Government. With a sincere wish
                            for Your Happiness, I have the honor to be, Sir, Yr mo. obedt sevet
                        
                            W. Barton
                            
                        
                    